DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	 Claims 1-7, 9-19 and 21-22 are currently pending in the application and are examined on the merits below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall et al (US20150141438A1) and Koenig et al (US9056906) and as evidenced by Levetan (US20090142338). Koenig is relevant to the described antibody teplizumab, as the equivalent pre-named (“teplizumab”) hOKT3 gamma ala-ala antibody as disclosed (0192) as evidenced by Levetan (US20090142338) (0010). Claim 1 is drawn to a method of preventing or delaying the onset of clinically defined T1D in a subject who is at risk for the disease through administration of a prophylactically effective amount of teplizumab to the subject. The instant claim describes that the subject is a “non-diabetic” subject that is at risk for future diabetes but not currently exhibiting overt clinically defined diabetes. The reference of Kendall et al describes that as a component of a preventative treatment for type | diabetes in a subject at risk for development of overt diabetes a subject may be administered an anti-CD3 antibody of which teplizumab is one option described (0021, 0022). Such a treatment is described as preventing the onset of diabetes in subjects which, for instance, are genetically predisposed to develop T1D and therefore such a population may not present with any overt symptoms of the T1D before the onset of pancreatic Beta cell destruction mechanisms. In this situation it would be recognized that such a patient would be “asymptomatic” and non-diabetic. Additionally as described the subject may exhibit the presence of antibodies (autoantibodies) to the pancreatic .
With respect to claim 2, it is well known as evidenced by the disclosure of both Kendall
(0526) and Koenig (col 2, 39-60) that the eventual development T1D is associated with the risk factor of having a relative that is also affected by the disease. It is obvious to include such subjects in a prevention regimen to attempt to delay complete destruction of pancreatic Beta cells.
In regards to the claim 3 the subject is described as having 2 or more diabetes related autoantibodies from the list presented. The presence of these autoantibodies indicates an ongoing reaction in the subject to pancreatic antigens and therefore would indicate that the subject is at risk (a biomarker risk factor), for developing the T1D clinically in the future,
(Kendall 0211) and as such would make the subject a good candidate for treatment with teplizumab as a method of delaying or preventing the onset of clinically defined T1D.
With respect to claim 4 and 5 the subject may present with the abnormal oral glucose tolerance test (OGTT). As described in Kendall (0529) the OGTT may be described as a fasting blood glucose level >110mg/dl and less than 126mg/dl or alternatively an intervening glucose value at 30, 60, 90 minutes on OGTT>200mg/dl.

With regards to claim 7, the disclosure of Kendall describes (0009) that a genetic risk factor for the development of T1D is the presence of the HLA type DR4 and/or DR3. Koenig also teaches that anti-CD3 can be administered to individuals predisposed to develop type 1 diabetes, and that one factor for identifying predisposed subjects is an HLA-DR4 haplotype (col
45). Thus, it is obvious to include a predisposed subject population that is HLA-DR4+-. It is obvious that said population of subjects that possess the HLA DR4 haplotype would include individuals that are also HLA DR3 negative as a matter of genetics..
With respect to claim 9 the administration of the anti-cd3 antibody may be performed over 14 days or 10 days (Koenig, col9, 14-40), the antibody is preferably administered as intravenous, or subcutaneously (Koenig col12, 43-48), and may be administered based on the “preferable” escalating doses 51 ug/m2, 103 ug/m2, 207 ug/m2, and 413ug/m2, on days 0-3, and respectively 826 ug /m2/day on each of the remaining days as instantly claimed (Koenig
col55, 1-15).
With respect to claim 10 the treatment with the antibody of the invention (teplizumab), is effective at preventing the onset, or delays the diagnosis of the disease as such T1D, for a time period of between 2 months up to at least 24 months (Koenig 0029). 
s 11, 12-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall and Koenig as applied to claim 1 above, and further in view of Long et al (Science Immunology. 2016 November ; 1-5). With respect to claim 11, the disclosure of Kendall and Koenig teach the prevention, or delay in the onset of clinical T1D as described above but do not disclose a useful biomarker to detect the beneficial effect of the teplizumab administration on T cell markers as described and instantly claimed (CD8+,TIGIT+,KLRG1+).  The disclosure of Long et al describes that after treatment of T1D patients with the teplizumab antibody, the level of this particular T cell subset increased in subjects described as non-responders and responders, with those that were classified as responders having higher percentages of these cells compared to the non-responders (p5, last paragraph). It is therefore apparent that these markers of T cell exhaustion are indicative of beneficial (p2 introduction, paragraph 1) effectiveness of the administration of the teplizumab to a subject. It is obvious to therefore utilize this emergent T cell biomarker for the purpose of monitoring the effects of the administration of the teplizumab antibody to the pre-type 1 diabetic patient. One could then be expected to make further useful decisions on treatment based on the results of said test. 
Claim 12 is directed to a method of prognosing responsiveness in a subject to the administration of the antibody teplizumab to an at-risk but not yet clinically diagnosed T1D subject. As described in the rejection of claim 11 above, the T cell subset described in the instant claim has previously been determined by the investigation of Long et al. to be a useful indicator of the responsiveness of a subject with clinically diagnosed diabetes to the beneficial treatment effects of teplizumab administration. The increase (in frequency) of the TIGIT+KLRGl+CD8+ T-cells in the patient samples is described as correlating with response to 
Claims 13, 14, 15, 16, 21 and 22 are similarly rejected over Kendall and Koenig in further view Long et al with explanations of the rejection over Kendal and Koenig described in the corresponding rejections of claims 2-5 and 9-10 respectively. 
Claims 17, 18, 19 are similarly rejected over Kendall and Koenig in further view of Long et al. As described above (claim 1, claim 6) the disclosure of Kendall describes risk factors and characteristics of those that may be included in prevention protocols of Type I diabetes including a population that may not present with autoantibodies to ZnT8. The disclosure of Koenig describes that another risk factor for the development of T1D is the presence of the genetic background of MHC Class II haplotype of DR4. With respect to claims 18 and 19, it would be obvious that a group of patients selected by combining the references of Kendall (DR4+) and Koenig (ZnT8 possibly negative), would result in the treatment of a population of patients comprised of those instantly claimed.

Response to Arguments 35 USC § 112(b)
	Applicant’s arguments and amendments, see reply to non-final, filed 07-27-2021 with respect to claim 1 and the terminology “substantially free” have been fully considered and are persuasive.  This basis for rejection of claim 1 has been withdrawn. 
Applicant’s arguments and amendments, see reply to non-final, filed 07-27-2021 with respect to claim 3 have been fully considered and are persuasive.  Therefore this basis for rejection of claim 3 has been withdrawn. 
Applicant’s arguments, see reply to non-final, filed 07-27-2021 with respect to claim 5 have been fully considered and are persuasive. In the specification it appears that the OGTT assay may include an initial fasting glucose level test as a component of the entire OGTT assay which would a basis for a pre-diabetic condition. Therefore this basis for rejection of claim 5 has been withdrawn. 
Response to Arguments 35 USC § 103
	With respect to the rejections of record and reiterated above the applicant argues that the amendment entered into claims 1 and 12 to denote that one step to recite “an agent consisting essentially of” a prophylactically effective amount of teplizumab has obviated the relevance of the reference of Kendall et al. Applicant therefore contends that the introduction of this terminology into the claim excludes the additional materials/steps of the disclosure of Kendall.  In this case it is found that the applicant has not illustrated in the claims 1 and 12 or the specification that the introduction of the additional steps/materials of Kendall are excluded. In fact the specification in multiple locations (0019, 0130) particularly includes the combination of the teplizumab with other agents with complementary modes of action. Therefore in this . 
Conclusion
Summary: No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        

/AMY E JUEDES/Primary Examiner, Art Unit 1644